DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 January 2021 has been entered.

Status of Claims
Claims 1-3 and 5-15 are presently under consideration with claim 4 by applicant’s amendments to the claims filed with the response dated 14 January 2021.
Applicant’s amendments to the claims filed with the response dated 14 January 2021 have been entered and are found to overcome the prior grounds of rejection, but upon further search and consideration of the new claim limitations, new prior art was discovered and a new grounds of rejection is set forth below.
An additional new matter rejection of claim 15 is made below as well as rejections of claims 1-3, and 5-14 for indefiniteness.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 15 recites the limitations “a metal foil on the continuous intervening layer” and “wherein the discrete locally deposited metal portion is non-continuous with the metal foil”. Applicant’s instant specification does not appear to have support for a solar cell that includes both “a metal foil on the continuous intervening layer” and a conductive contact structure having a discrete locally deposited metal portion “wherein   the discrete locally deposited metal portion is non-continuous with the metal foil”.

Therefore it’s not clear that applicant has sufficient support in the written description for a solar cell having both “a metal foil on the continuous intervening layer” “wherein the discrete locally deposited metal portion is non-continuous with the metal foil”. As such claim 15 is rejected as failing to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “wherein the discrete locally deposited metal portion is non-continuous with the metal foil”, but claim 1 defines multiple discrete locally deposited metal portions and as such it’s not clear which discrete locally deposited metal portion is being referenced by the limitation “wherein the discrete locally deposited metal portion is non-continuous with the metal foil”. As such, the scope of claim 1 cannot be determined and is rendered indefinite.
Claims 2-3 and 5-14 are also rejected as indefinite by depending from indefinite claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-9, 11-12 and 14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Carlson (US 2016/0020343).

Regarding claim 1 Carlson discloses a method of fabricating a solar cell, the method comprising: 
providing a substrate having an intervening layer thereon ([0030], [0034], Figs. 1 and 3 see: p-type or n-type Si substrate having dielectric passivation layers 30 (Fig. 1) or dielectric passivation layers 330 (Fig. 3)); 
locating a metal foil over the intervening layer ([0030], [0034], [0039], Figs. 1, 3 and 6 see: locating material to be transferred 630 (metal layer) over the back surface of the Si wafer 640); and 
exposing the metal foil to a laser beam ([0030], [0034], [0039], Figs. 1, 3 and 6 see: exposing material layer 630 to a laser beam 610), wherein exposing the metal foil to the laser beam forms openings in the intervening layer and forms a plurality of conductive contact structures electrically connected to portions of the substrate exposed by the openings ([0029]-[0032], [0034], [0036] Figs. 1 and 3 see: the laser beam ablates or disrupts the dielectric passivation layers 30, 330 and a plurality of conductive contacts Al line contacts 10 or Sb line contacts 20 (Fig. 1) or Sb point contacts 310 or Al point contacts 320 (Fig. 6) are laser transferred and deposited in the openings within the passivation layer), each of the conductive contact structures having a discrete locally deposited metal portion ([0029]-[0032], [0034], [0036] Figs. 1 and 3 see: discrete Al line contacts 10 or Sb line contacts 20 (Fig. 1) or Sb point contacts 310 or Al point contacts 320 (Fig. 6) deposited in the openings within the passivation layers 30 or 330 are 

Regarding claim 3 Carlson discloses the method of claim 1, wherein exposing the metal foil to the laser beam comprises using a pulse duration in the range of 10 picoseconds - 200 nanoseconds ([0029] see: laser transfer of material can use short pulses of several nanoseconds to tens of nanoseconds).

Regarding claim 5 Carlson discloses the method of claim 1, wherein locating the metal foil over the substrate comprises locating a continuous sheet of the metal foil over the substrate ([0039], Fig. 6 see: locating continuous metal layer of material to be transferred 630 (metal layer) over the back surface of the Si wafer 640).  

Regarding claim 6 Carlson discloses the method of claim 1, wherein the substrate comprises a plurality of alternating N-type and P-type semiconductor regions, and wherein the openings in the intervening layer expose portions of the plurality of alternating N-type and P-type semiconductor regions ([0030], [0034]-[0035] Fig. 4 see: diffused p+ and n+ contacts 410, 420 can be formed before passivation the wafer, and subsequent laser transfer and firing of Ni metal contacts through the passivation layer connects to p+ and n+ contacts 410, 420).

Regarding claim 7 Carlson discloses the method of claim 1, further comprising: forming a plurality of semiconductor regions in or above the substrate ([0029]-[0032], [0034], [0036] Figs. 1 and 3 see: the laser beam ablates or disrupts the dielectric passivation layers 30, 330 and a plurality of conductive contacts Al line contacts 10 or Sb line contacts 20 (Fig. 1) or Sb point contacts 310 or Al point contacts 320 (Fig. 6) are laser transferred and deposited in the openings within the passivation layer which results in Sb and Al dopants diffusing into the Si wafer to form n-type and p-type regions).  

Regarding claim 8 Carlson discloses the method of claim 1, further comprising: subsequent to exposing the metal foil to the laser beam, removing at least a portion of the metal foil ([0039], Fig. 6 see: locating continuous metal layer of material to be transferred 630 (metal layer) over the back surface of the Si wafer 640 where portions 620 of the layer 630 are removed by exposure to the laser 610, and the portions of layer 630 not exposed to the laser are then removed as they are not part of the final solar cell).  

Regarding claim 9 Carlson discloses the method of claim 1, wherein: 
the exposing the metal foil to a laser beam forms the plurality of conductive contact structures electrically connected to the portions of the substrate by diffusing atoms of the metal foil into the portions of the substrate beneath the plurality of conductive contact structures ([0029]-[0032], [0034], [0036] Figs. 1 and 3 see: the laser 

Regarding claim 11 Carlson discloses the method of claim 9, wherein exposing the metal foil to the laser beam comprises using a pulse duration in the range of 1 nanosecond to 1 millisecond ([0029] see: laser transfer of material can use short pulses of several nanoseconds to tens of nanoseconds).  

Regarding claim 12 Carlson discloses the method of claim 1, wherein: 
the intervening layer includes an amorphous semiconductor layer ([0034]-[0035] Figs. 3-4 see: dielectric passivation layer 330 includes intrinsic a-Si:H), and 
the exposing the metal foil to the laser beam forms the plurality of conductive contact structures electrically connected to the portions of the substrate and crystallizes 246389_P281portions of the amorphous semiconductor layer beneath the plurality of conductive contact structures ([0028], [0034]-[0035] Figs. 3-4 see: during formation of Sb point contacts 310 or Al point contacts 320 through dielectric passivation layer 330 the underlying silicon exposed to the laser is melted and recrystallized).

Regarding claim 14 Carlson discloses the method of claim 12, wherein exposing the metal foil to the laser beam comprises using a pulse duration in the range of 10-200 .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 2, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US 2016/0020343) as applied to claims 1, 3, 5-9, 11-12 and 14 above.

Regarding claims 2, 10 and 13 Carlson discloses the methods of claims 1, 9 and 12 but does not explicitly disclose where exposing the metal foil to the laser beam comprises using a pulse energy in the range of 200-350 microJoules or using a pulse energy in the range of 200-300 microJoules.
However, Carlson teaches that pulse energy density is a variable that can be modified by varying the pulse energy and pulse duration to achieve the desired laser transfer of the metal material, diffusion of the transferred metal into the Si wafer and disruption of the passivation layers over the Si wafer surface (Carlson, [0029], [0034], [0040]). As such, regarding the claim 2, 10 and 13 limitations of “using a pulse energy in the range of 200-350 microJoules” or “using a pulse energy in the range of 200-300 microJoules”, the pulse energy density is a variable that can be modified, among others, by varying the pulse energy.  For that reason, the claimed pulse energy, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed pulse energy cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the pulse energy in the method of Carlson to obtain the desired pulse energy density for the desired transfer of the metal material, diffusion of the transferred In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US 2016/0020343) in further view of Weidman et al (US 2010/0051085).

Regarding claim 15 Carlson discloses a solar cell, comprising: 
a substrate including a semiconductor region ([0034]-[0035] Figs. 3-4 see: p-type Si wafer with n+ and p+ point contacts 310, 320 or 410, 420 formed therein); 
a continuous intervening layer on the substrate and covering the semiconductor region ([0034]-[0035] Fig. 3 see: dielectric passivation layer 330 formed over and covering n+ and p+ point contacts 310, 320 or 410, 420 in p-type Si wafer as the n+ and p+ point contacts 310, 320 or 410, 420 can be formed prior to deposition of dielectric passivation layer 330); and 
a conductive contact structure penetrating through the intervening layer to electrically connect to the semiconductor region without passing through a contact hole previously formed in the intervening layer, the conductive contact structure having a discrete locally deposited metal portion ([0034]-[0035] Figs. 3-4 see: laser transferred Ni or Al patterned layers 370, or 470 can be formed over the dielectric passivation layer and fired through the dielectric passivation layer to contact the n+ and p+ point contacts 
Carlson does not explicitly disclose a metal foil on the continuous intervening layer or wherein the discrete locally deposited metal portion is non-continuous with the metal foil.
Weidman discloses a back contact solar cell interconnection structure including a metal foil provided on a continuous intervening layer of a solar cell (Weidman, [0046], [0053]-[0054], Fig. 6B see: either of metal foils 221 or 223 provided on dielectric layer 161 of solar cell substrate 110) wherein discrete locally deposited metal portions are non-continuous with the metal foil (Weidman, [0046], [0060], Fig. 6B see: conductive feature 162 is non-continuous with metal foil 223 and conductive feature 163 is non-continuous with metal foil 221). Weidman teaches this metal foil structure provides a way to interconnect the solar cell in series with other solar cells to provide power to a load (Weidman, [0073]).
Weidman and Carlson are combinable as they are both concerned with the field of back contact solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell of Carlson in view of Weidman to add a metal foil on the continuous intervening layer of Carlson as taught by Weidman (Weidman, [0046], [0053]-[0054], Fig. 6B see: either of metal foils 221 or 223 provided on dielectric layer 161 of solar cell substrate 110) wherein the discrete locally deposited metal portion of Carlson is non-continuous with the metal foil as taught by Weidman (Weidman, [0046], [0060], Fig. 6B see: conductive feature 162 is non-continuous with 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, and 5-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935.  The examiner can normally be reached on 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726